Citation Nr: 1127194	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard with active duty service from March 1990 to June 1990, January 2004 to December 2004 and from November 2006 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas RO.

The issue of entitlement to an initial increased rating for service-connected hypertrophic cardiomyopathy has been raised by the record in the April 2011 informal hearing presentation, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary for further development prior to adjudicating the claims on appeal.  

The Veteran was provided with a VA examination for a back disorder in August 2008.  The examiner did not review the claims file; however, he considered the Veteran's statements of experiencing back pain in service due to wearing heavy armor.  The examiner provided a negative etiology opinion because the Veteran was asymptomatic at the time of the examination and therefore, there was no evidence of a permanent back disability as a result of events while on active duty.  The Board observes that the Veteran's service treatment records show that the Veteran sought treatment for back pain during active military service where a clinician physically evaluated the Veteran's back.  The Board concludes that these service treatment records should be reviewed by the examiner in forming his or her medical opinion.  Furthermore, the examiner did not address whether the current diagnosis of degenerative disk disease of the lumbar spine is related to the complaints of back pain in service.  Based on foregoing, the Board finds that the Veteran should be provided with another VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

With respect to the Veteran's service connection claim for PTSD, the VA examination in August 2008 reveals that the Veteran does not meet the criteria for a diagnosis of PTSD, but his symptoms indicated an adjustment disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner did not have a copy of the Veteran's claims folder or medical records as part of the examination.  In addition, the examiner indicated that part of the adjustment disorder may be related to his current health condition and resulting unemployment.  The evidence reveals that the Veteran's heart disorder may have prevented the Veteran from becoming a truck driver and during the course of appeal the Veteran was granted service-connection for hypertrophic cardiomyopathy.   Thus, the Board finds that the Veteran should be provided with another VA examination to determine whether the Veteran's psychiatric disorder is related to military service or his service-connected disabilities.  




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination from an appropriate specialist to determine the identity and etiology of any back disorder that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All necessary and appropriate tests should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion on whether the Veteran's degenerative disk disease of the lumbar spine or any other back disorder found on examination is at least as likely as not (i.e., a 50 percent or greater probability) related to any injury, disease or incident during military service to include the Veteran's complaints of back pain.  The examiner should provide a complete rationale for all conclusions reached based on the evidence of record and the application of medical principles.  

2.  Schedule the Veteran with a VA mental health examination to determine the identity and etiology of any psychiatric disorders that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All necessary and appropriate tests should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion on whether the Veteran's adjustment disorder or any other psychiatric disorders found on examination is at least as likely than not (i.e., a 50 percent or greater probability) related to any injury, disease or incident noted during military service.  If the answer is negative, then provide an opinion on whether the Veteran's adjustment disorder or any other psychiatric disorders found on examination is at least as likely than not (i.e., a 50 percent or greater probability) caused by or aggravated by the Veteran's service-connected disabilities.  The examiner should provide a complete rationale for all conclusions reached based on the evidence of record.

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a back disorder and a psychiatric disorder based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



